Exhibit 10.15

Fortune Brands Home &Security, Inc.

2013 Long-Term Incentive Plan

Form of [GRANT DATE] Restricted Stock Unit Agreement (the “Agreement”)

 

Fortune Brands Home &Security, Inc., a Delaware corporation (the “Company”),
grants to the undersigned “Holder” an award of restricted stock units (“RSUs”)
subject to the terms and conditions of the Fortune Brands Home &Security, Inc.
2013 Long-Term Incentive Plan (the “Plan”), the Award Notice (“Award Notice”),
and this Agreement (collectively, the “Award”). Capitalized terms not defined in
this Agreement have the meanings specified in the Plan.

 

1.

Number of RSUs. The date of the grant (the “Award Date”) and the number of RSUs
granted to Holder under the Award are provided in the Award Notice and in the
Plan’s online administrative system. Except as described below, this Award will
become null and void unless Holder accepts this Agreement in a timely manner
through the grant acceptance process prescribed by the Company.

 

 

 

2.

Restriction Period and Vesting

 

(a)

Subject to the terms and conditions of this Agreement and the Plan, the RSUs
subject to the Award will vest in accordance with the vesting schedule described
in the Award Notice (the “Restriction Period”), provided that the Holder remains
continuously employed with the Company through each applicable vesting date.
Notwithstanding the foregoing, if, because the New York Stock Exchange (or such
successor exchange on which shares of Company Common Stock are traded) is not
open for trading on such date, the vesting date will be the next date on which
the New York Stock Exchange (or such successor exchange) is open for trading.

 

(b)

In the event of Holder’s death during the Restriction Period, the RSUs will
fully vest on the date of such death and will become immediately eligible for
distribution.

 

(c)

Notwithstanding the provisions of Section 5 below, in the event of Holder’s
Retirement (as defined below) during the Restriction Period and after the
one-year anniversary of the Award Date, any unvested RSUs will fully vest as of
the date of Holder’s Retirement and all RSUs granted under this Award will
become immediately eligible for distribution. For purposes of this Award,
“Retirement” means Holder’s termination of employment (other than for Cause as
described in subsection (e) below) on or after attaining age 55 and completing
five (5) years of service with the Company or its predecessors or affiliates. In
the event of a Change in Control (as defined in Section 5 below), Holder will
receive the treatment described in this Section 2(c) if Holder terminates
employment after qualifying for Retirement, even if Holder does not have Good
Reason (as defined below).

 

(d)

In the event of Holder’s Disability (as defined below) during the Restriction
Period and after the one (1) year anniversary of the Award Date, Holder will be
treated as continuing employment with the Company during the Disability for
purposes of determining the vesting of the Award, and RSUs will continue to vest
and will be eligible for distribution in accordance with the vesting schedule
described in Section 2(a) above. For purposes of this Award, Holder will have a
“Disability” if Holder is approved for long-term disability benefits under the
long-term disability plan maintained by Holder’s employer; provided that, if
this Award is subject to the restrictions of Section 409A of the Code with
respect to Holder, then such Disability must also satisfy the requirements of
Section 22(e)(3) of the Code.

 

(e)

If the Holder’s employer terminates Holder’s employment during the Restriction
Period for Cause (as defined below), then the unvested RSUs outstanding under
the Award will be forfeited and cancelled immediately upon such termination of
employment. For purposes of this Award, “Cause” has the same meaning as
specified in any employment or other written agreement between Holder and
Holder’s employer regarding benefits upon termination of employment
(“Termination Agreement”), provided that if Holder is not a party to a
Termination Agreement that

 

--------------------------------------------------------------------------------

contains such definition, then Cause shall mean termination of employment for:
(A) dishonesty or fraud; (B) commission of any act, or omission to act, that
causes or may cause damage or detriment to the business, employees, property or
reputation of the Company or its Subsidiaries; (C) dereliction of duty; (D)
gross misconduct, gross negligence or gross malfeasance; or (E) violation of the
code of conduct and/or personnel policies of the Company or its Subsidiaries.

 

(f)

Except as provided in Section 5 below, if Holder’s employment with the Company
terminates during the Restriction Period for any reason other than death,
Disability or Retirement, the Award, to the extent not vested on the effective
date of such termination of employment, will not vest and will be forfeited and
cancelled as of Holder’s termination date.

 

(g)

Except as provided under Sections 2(b) and 2(c), if Holder is a “covered
employee” for purposes of Section 162(m) (or any successor provision) of the
Code at any time during the Restriction Period, any unvested RSUs will not vest
unless and until the date on which the Committee certifies the attainment of the
performance goals set forth in the Award Notice (which certification shall occur
no later than 60 days following the end of the applicable performance period).

 

(h)

For the purposes of this Agreement, (i) a transfer of Holder's employment from
the Company to a Subsidiary or vice versa, or from one Subsidiary to another,
without an intervening period, will not be deemed a termination of employment;
and (ii) if Holder is granted in writing a leave of absence, Holder will be
deemed to have remained in the employ of the Company or a Subsidiary during such
leave of absence (but not beyond Holder’s separation from service within the
meaning of Section 409A of the Code if this Award is deemed to be subject to
said Section, using a 29-month period rather than 6-months per U.S. Treasury
Regulation §1.409A-1(h)(1)(i) for a leave of absence due to any medically
determinable physical or mental impairment as contemplated under such section).

 

(i)

If Holder is eligible to participate in the Fortune Brands Home &Security, Inc.
Deferred Compensation Plan (“NQDC Plan”) and makes a timely election to defer
receipt of a portion of the RSUs granted under this Award, any such deferred
RSUs will also be subject to the terms and conditions of the NQDC Plan and
deferral election, which shall govern the timing of the distribution of the
award, the payment of any related tax obligations and the treatment of the
deferred RSUs following a Change in Control (as defined in the NQDC Plan).

 

3.

Delivery of Common Stock. During the Restriction Period, the RSUs will represent
only an unfunded and unsecured obligation of the Company. Subject to Section 20
of this Agreement, within sixty (60) days following each applicable vesting date
described in the Award Notice or any other applicable distribution date
specified under this Agreement, unless Holder has elected to defer receipt of a
portion of the RSUs under the NQDC Plan, the Company will deliver or cause to be
delivered one share of Common Stock for each RSU that vests or becomes eligible
for distribution on such date to Holder (or, in the event of Holder’s death or
Disability, Holder’s appointed and qualified executor or other personal
representative). No fractional shares will be delivered. Any RSUs deferred under
the NQDC Plan that become vested, will continue to represent only an unfunded
and unsecured obligation of the Company and will be distributed in accordance
with the terms of the NQDC Plan and the applicable deferral election.

 

4.

Dividend Equivalents. Holder will be entitled to receive dividend equivalents
with respect to the Award, to the extent that the Company pays dividends on
Company Common Stock during the Restriction Period. Such dividend equivalents
will be equal to the cash dividends (if any) that would have been paid to Holder
for the shares of Common Stock subject to the Award had such shares been issued
and outstanding on the dividend record date occurring during the Restriction
Period. Dividend equivalents (if any) will be subject to the same vesting
conditions as the RSUs and will be paid to Holder in cash at the same time as
the shares of Common Stock subject to the Award are delivered in accordance with
Section 3. In the event that the Holder has elected to defer receipt of a
portion of the RSUs, dividend equivalents will be credited at the time of
vesting to the Holder’s deferral account in accordance with the terms of the
NQDC Plan.

 

 

--------------------------------------------------------------------------------

 

5.

Termination without Cause or for Good Reason Following Change in Control. In the
event of a Change in Control, the Award will become subject to Section 5.8 of
the Plan. In the event that unvested RSUs remain outstanding following a Change
in Control, and Holder’s employment is terminated on or after such Change in
Control but prior to the end of the Restriction Period either: (i) by the
Company other than for Cause, or (ii) by Holder for Good Reason (as defined
below), the RSUs will become fully vested and immediately eligible for
distribution as of the date of Holder’s termination of employment. For purposes
of this Award, “Good Reason” will have the same meaning as such term has under
any Termination Agreement, provided that if Holder is not a party to any
Termination Agreement that contains such definition, then Good Reason shall mean
the Holder’s termination of the Holder’s employment for any of  the following
reasons without the Holder’s consent: (A) a material diminution in the Holder’s
duties, responsibilities and status as in effect immediately preceding the
Change in Control; (B) a material reduction in the Holder’s base salary as in
effect immediately preceding the Change in Control; or (C) requiring Holder to
relocate to an office more than 50 miles from the offices at which the Holder
was based immediately preceding the Change in Control, except for required
travel on Company business to an extent substantially consistent with Holder’s
position; provided, however, that in order to terminate Holder’s employment for
Good Reason, Holder must (x) provide written notice of his or her intent to
terminate employment within 30 days following the initial existence of the event
or circumstance giving rise to Good Reason, (y) the Company must be provided an
opportunity to cure the event or circumstance giving rise to “Good Reason for a
period of 30 days; and (z) if not cured, the Holder must terminate his or her
employment due to Good Reason within 30 days following the expiration of the
Company’s cure period.

 

6.

No Stockholder Rights. Holder will not have any rights of a stockholder
(including voting rights) or any other right, title or interest, with respect to
any of the shares of Common Stock subject to the Award unless and until such
shares of Common Stock have been recorded on the Company's official stockholder
records as having been issued or transferred to Holder.

 

7.

Compliance with Applicable Law. The Award is subject to the condition that if
the listing, registration or qualification of the shares subject to the Award
upon any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the vesting of the RSUs or the
delivery or issuance of shares, the shares of Common Stock subject to the Award
may not be delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action has been effected or obtained,
free of any conditions not acceptable to the Company. The Company agrees to use
reasonable efforts to obtain and maintain any such listing, registration,
qualification, consent, approval or other action.

 

8.

Clawback Policy. Notwithstanding any provision of the Plan or this Agreement to
the contrary, outstanding RSUs may be cancelled, and the Company may require
Holder to return shares of Company Common Stock (or the value of such stock when
originally paid to Holder), dividend equivalents (if any) issued under this
Agreement and any other amount required by applicable law to be returned, in the
event that such repayment is required in order to comply with any laws or
regulations relating to restatements of the Company’s publicly-reported
financial results.

 

9.

Nontransferability. The Award may not be transferred, assigned, pledged or
hypothecated in any manner, by operation of law or otherwise by Holder other
than (a) by will or by the laws of descent and distribution; or (b) pursuant to
an approved domestic relations order approved in writing by the Secretary of the
Committee or the Secretary’s designee. Except to the extent permitted by the
foregoing sentence, the Award may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, the Award and all related rights will
immediately become null and void.

 

10.

Tax Withholding. As a condition to the delivery of shares of Common Stock upon
vesting of any portion of the Award, Holder must, upon request by the Company,
pay to the Company such amount as the Company may be required, under all
applicable federal, state, local or other laws or regulations, to withhold and
pay over as income or other withholding taxes (the “Required Tax Payments”) with
respect to the Award. If Holder fails to advance the Required Tax Payments after
request by the Company, the

 

--------------------------------------------------------------------------------

Company may, in its discretion, deduct any Required Tax Payments from any amount
payable by the Company to Holder, including regular salary or bonus payments.
Holder may elect to satisfy his or her obligation to advance the Required Tax
Payments by any of the following means: (a) a cash payment to the Company; (b)
delivery to the Company (either actual delivery or by attestation procedures
established by the Company) of previously owned whole shares of Common Stock
having an aggregate Fair Market Value (as defined below), determined as of the
date on which such withholding obligation arises (the “Tax Date”), equal to the
Required Tax Payments; (c) authorizing the Company to withhold whole shares of
Common Stock which would otherwise be delivered to Holder having an aggregate
Fair Market Value, determined as of the Tax Date, equal to the Required Tax
Payments; or (d) any combination of (a), (b) and (c). Shares of Common Stock may
not have an aggregate Fair Market Value in excess of the amount determined by
applying the maximum statutory withholding rate in the applicable jurisdiction.
The number of shares to be delivered to the Company or withheld from the Holder
shall be determined by applying the maximum statutory withholding rate, if the
Holder makes such an election. For purposes of this Award, “Fair Market Value”
as of any date means the value determined by reference to the closing price of a
share of Common Stock as finally reported on the New York Stock Exchange for the
trading day immediately preceding such date. Any fraction of a share of Common
Stock which would be required to satisfy any Required Tax Payment will be
disregarded and the remaining amount due must be paid in cash by Holder. No
share of Common Stock will be issued or delivered until the Required Tax
Payments have been satisfied in full. In accordance with terms of the NQDC Plan,
any tax obligations that arise upon vesting under this Agreement with respect to
deferred RSUs credited to the NQDC shall not be deducted from the deferred RSUs
and instead shall be deducted from any amount payable by the Company to the
Holder, including the portion of this Award that has not been deferred into the
NQDC Plan, subject in all instances to compliance with Section 409A of the Code.

 

11.

Adjustment. In the event of any stock split, stock dividend, recapitalization,
reorganization, merger, consolidation, combination, exchange of shares,
liquidation, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than a regular cash dividend, the
number and class of securities subject to the RSUs will be equitably adjusted by
the Committee, such adjustment to be made in accordance with Section 409A of the
Code, to the extent applicable. The decision of the Committee regarding any such
adjustment is final and binding.

 

12.

No Rights to Continued Employment. In no event will the granting of the Award or
its acceptance by Holder, or any provision of this Agreement or the Plan, give
or be deemed to give Holder any right to continued employment by the Company,
any Subsidiary or any affiliate of the Company or affect in any manner the right
of the Company, any Subsidiary or any affiliate of the Company to terminate the
employment of any person at any time for any reason.

 

13.Restrictive Covenants. In exchange for accepting the Award and in
consideration of the  Confidential Information (defined below) the Company
provides to Holder, benefits Holder is not otherwise entitled to, Holder agrees
to the following restrictive covenants:

(a)

Confidential Information. Holder acknowledges that he/she has access to highly
confidential information of the Company and any Subsidiary that Holder provides
services to or is provided confidential information about, including but not
limited to, information concerning: finances, supply and service, marketing,
customers (including lists), operations, business and financial plans and
strategies, and product costs, sourcing and pricing (“Confidential
Information”). The Holder agrees that during his/her employment and for three
years following the end of Holder’s employment (for whatever reason), Holder
will protect the Confidential Information and only use it for business-related
reasons; however, trade secrets will always remain protected for as long as the
information qualifies as a trade secret under applicable law. Nothing in this
Agreement is intended to prohibit any activity by Holder which is protected by
law. The obligations of this Agreement (including, but not limited to the
confidentiality obligations) do not prohibit Holder from reporting any event
that Holder reasonably and in good faith believes is a violation of law to the
relevant law-enforcement agency (such as the Securities and Exchange Commission,
Equal Employment Opportunity Commission, or Department of Labor), cooperating in
an investigation conducted by such a government agency, or disclosing to such a
government agency any Confidential Information that is lawfully acquired by
Holder and that Holder reasonably and in good faith believes is relevant to the
matter at issue. Similarly, pursuant to the Defend Trade Secrets Act of 2016,
Employee shall not be held criminally or civilly liable under any Federal or
State trade secret law for disclosing a trade secret

 

--------------------------------------------------------------------------------

if that disclosure is (A) made in confidence to an attorney or a Federal, State,
or local government official, either directly or indirectly, and is solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed under seal in a lawsuit or other
proceeding. Further, an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the trade
secret to the individual’s attorney and may use the trade secret information in
the court proceeding, provided the individual (1) files any document containing
the trade secret under seal; and (2) does not disclose the trade secret, except
pursuant to court order.

 

(b)

Non-Competition. Holder agrees that he/she will not, directly or indirectly, for
a period of 12 months after the end of Holder’s employment (for whatever
reason), engage in a Prohibited Capacity within the Restricted Area on behalf of
a business that manufactures, distributes, offers, sells or provides any
Competing Products. “Competing Products” means any products and/or services that
are similar in function or purpose to those offered by the Company and its
Subsidiaries and as to which Holder had Involvement. “Involvement” means to have
responsibilities, provide supervision, engage in dealings or receive
Confidential Information about during the last two (2) years immediately
preceding the end of Holder’s employment (the “Look Back Period”). "Prohibited
Capacity" means to engage in the same or similar capacity or function that
Holder worked for the Company and/or its Subsidiaries at any time during the
Look Back Period or in a capacity that would otherwise result in the use or
disclosure of Confidential Information. “Restricted Area” means those geographic
areas in which the Company and its Subsidiaries do business and as to which
business Holder had Involvement.

 

(c)

Non-Solicitation of Customers. Holder agrees that he/she will not, directly or
indirectly, during his/her employment and for a period of 12 months after the
end of his/her employment (for whatever reason), solicit, induce or attempt to
induce (or assist others to solicit) any customers or prospective customers of
the Company and its Subsidiaries to cease doing business with the Company and
its Subsidiaries or to buy a Competing Product. The prohibition in this Section
13(c) only applies to customers and prospective customers with which Holder had
Involvement.

 

(d)

Non-Solicitations of Employees. Holder agrees that he/she will not, directly or
indirectly, for a period of 12 months after the end of his/her employment (for
whatever reason), solicit (or assist another in soliciting), induce, employ or
seek to employ any individual employed by Company and/or its Subsidiaries. Where
an additional restriction is required to enforce the foregoing, Holder’s
non-solicitation obligation is limited to employees with whom Holder had
Involvement.

 

(e)

Reasonableness of Restrictions. Holder acknowledges that the temporal, activity
and geographic limitations of Sections 13(a), (b), (c) and (d) above are
reasonable in scope and narrowly constructed so as to protect only the Company
and its Subsidiaries’ legitimate protectable interests, and will not prohibit
Holder from obtaining meaningful employment following the end of Holder’s
employment.

 

(f)

Tolling of Restrictive Period. The periods described in Sections 13(a), (b), (c)
and (d) above shall not run during any period of time in which the Holder is in
violation of this paragraph, and shall toll during any such period of violation.
If Holder resides in and is subject to the laws of Wisconsin, then this
paragraph shall not apply.

 

(g) General. (i) Before accepting new employment, Holder will advise any such
future employer of the restrictions in this Agreement. Holder agrees that the
Company and its Subsidiaries may advise any such future employer or prospective
employer of this Agreement and their position on the potential application of
this Agreement without such giving rise to any legal claim. (ii) The obligations
in this Agreement shall survive the termination of Holder’s employment and
shall, likewise, continue to apply and be valid notwithstanding any change in
Holder’s employment terms (such as, without limitation, a change in duties,
responsibilities, compensation, position or title). (iii) The Subsidiaries are
third party beneficiaries of the Agreement and may enforce the Agreement without
the need for further consent or agreement by the Holder. (iv) If either party
waives his, her, or

--------------------------------------------------------------------------------

its right to pursue a claim for the other’s breach of any provision of the
Agreement, the waiver  will not extinguish that party’s right to pursue a claim
for a subsequent breach. (v) This Agreement shall not be construed to supersede
or replace any prior agreements containing confidentiality, nondisclosure,
non-competition and non-solicitation provisions. Rather, the restrictions in
this Agreement shall be read together with such prior agreements to afford the
Company and its Subsidiaries the broadest protections allowed by law. (vi) If a
court finds any of the Agreement’s restrictions unenforceable as written, the
parties agree the court is authorized and expected under the terms of this
Agreement to revise the restriction (for the jurisdiction covered by that court
only) so as to make it enforceable, or if such revision is not permitted then to
enforce the otherwise unreasonable or unenforceable restriction to such lesser
extent as would be deemed reasonable and lawful within that jurisdiction. (vii)
If Holder resides in California: Sections 13(b) and (d) shall not apply; Section
13(c) shall only apply if Holder uses or discloses the Company’s or its
Subsidiaries’ trade secrets per Cal. Bus. & Prof. Code §16600; and Section 18
shall not apply.

14.

Decisions of Board or Committee. The Board or the Committee has the right to
resolve all questions which may arise in connection with the Award. Any
interpretation, determination or other action made or taken by the Board or the
Committee regarding the Plan or this Agreement is final and binding.

 

15.

Successors. This Agreement is binding upon and will inure to the benefit of any
successor or successors of the Company and any person or persons who, upon the
death of Holder, may acquire any rights in accordance with this Agreement or the
Plan.

 

16.

Notices. All notices, requests or other communications provided for in this
Agreement will be made, if to the Company, to Fortune Brands Home &Security,
Inc., Attn. General Counsel, 520 Lake Cook Road, Deerfield, Illinois 60015, and
if to Holder, to the last known mailing address of Holder contained in the
records of the Company. All notices, requests or other communications provided
for in this Agreement will be made in writing either (a) by personal delivery;
(b) by facsimile or electronic mail with confirmation of receipt; (c) by mailing
in the United States mails; or (d) by express courier service. The notice,
request or other communication will be deemed to be received upon personal
delivery, upon confirmation of receipt of facsimile or electronic mail
transmission or upon receipt by the intended party if by United States mail or
express courier service; provided, however, that if a notice, request or other
communication sent to the Company is not received during regular business hours,
it will be deemed to be received on the next succeeding business day of the
Company.

 

17.

Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement will not affect any other provisions of this
Agreement and this Agreement will be construed in all respects as if such
invalid or unenforceable provisions were omitted.

 

18.

Governing Law. This Agreement, the Award and all determinations made and actions
taken with respect to this Agreement or Award, to the extent not governed by the
Code or the laws of the United States, will be governed by, and construed in
accordance with, the laws of the State of Delaware without giving effect to
principles of conflicts of laws.

 

19.

Agreement Subject to the Plan. This Agreement is subject to, and will be
interpreted in accordance with, the Plan. In the event of a conflict between
this Agreement and the Plan, the terms of the Plan will apply . Holder hereby
acknowledges receipt of a copy of the Plan, and by accepting the Award in the
manner specified by the Company, he or she agrees to be bound by the terms and
conditions of this Agreement, the Award, the Plan, and if applicable to the
Holder, stock ownership guidelines established by the Company.

 

20.

Section 409A. Any payment to the Holder pursuant to this Agreement is intended
to be exempt from Section 409A of the Code to the maximum extent possible as a
short-term deferral pursuant to Treasury Regulation §1.409A-1(b)(4). However, if
this Agreement and the Award are not so exempt, this Agreement and the Award are
intended to comply with the requirements of Section 409A of the Code and will be
interpreted and construed consistently with such intent. In the event the terms
of this Agreement would subject Holder to taxes or penalties under Section 409A
of the Code (“409A Penalties”), Holder and the Company will cooperate diligently
to amend the terms of this Agreement to avoid such 409A Penalties, to the extent
possible; provided that in no event will the Company be responsible for any 409A
Penalties that

 

--------------------------------------------------------------------------------

arise in connection with any amounts payable under this Agreement. To the extent
any amounts under this Agreement are payable by reference to Holder’s
“termination of employment,” such term will be deemed to refer to Holder’s
“separation from service,” within the meaning of Section 409A of the Code.
Notwithstanding any other provision in this Agreement, if Holder is a “specified
employee,” as defined in Section 409A of the Code, as of the date of Holder’s
separation from service, then to the extent any amount payable to Holder (a) is
payable upon Holder’s separation from service, and (b) under the terms of this
Agreement would be payable prior to the six-month anniversary of Holder’s
separation from service, to the extent that payment under this Agreement is
otherwise subject to the provisions of Section 409A of the Code, such payment
will be delayed until the earlier to occur of: (x) the six-month anniversary of
Holder’s separation from service and (y) the date of Holder’s death. If any
applicable payment period begins in one calendar year and ends in the following
calendar year, Holder shall not have the right to designate the year of the
payment.

 

21.

Counterparts. This Agreement may be executed in one or more counterparts, all of
which together will constitute but one Agreement.

 